352 F.2d 305
Hughes Alonzo ROBINSON, Sr., Appellant,v.Tommy C. MANN, Trustee in Bankruptcy, et al., Appellees.
No. 22639.
United States Court of Appeals Fifth Circuit.
Oct. 29, 1965, Rehearing Denied Nov. 30, 1965.

Hughes A. Robinson, Sr., pro se.
George E. Saliba, Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, and BELL and COLEMAN, Circuit Judges.
PER CURIAM.


1
On the last appearance of this case we affirmed an order setting aside a conveyance of real property as having been made in contravention of 67, sub. d(2) of the Bankruptcy Act.  11 U.S.C.A. 107, sub. d(2).  See Robinson v. Mann, 5 Cir., 1965, 339 F.2d 547.  Intent to defraud creditors was not there involved.


2
The case is now here on appeal from an order finding that the same conveyance was made with intent to defraud creditors with the result that appellant's discharge in bankruptcy was denied under 14, sub. c(4) of the Act.  11 U.S.C.A. 32, sub. c(4).


3
This finding of the referee, which was affirmed by the District Court, is not clearly erroneous.  No error appearing and appellant having had his day in court, it follows that the judgment must be and it is affirmed.